Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered June 30, 1995, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal possession of a controlled substance in the third degree in full satisfaction of a five-count indictment. He was sentenced as a second felony offender to a prison term of 4V2 to 9 years to run concurrently with a prison term he was currently serving. Defense counsel seeks to be relieved from his assignment as counsel for defen*919dant on the ground that no nonfrivolous appealable issues exist. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea, following which he was sentenced in accordance with the plea agreement. In view of the foregoing, we affirm the judgment of conviction and grant counsel’s application to be relieved of his assignment (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.